In determining whether to modify a custody arrangement to which the parties voluntarily agreed, the principal issue before the court is whether a change in circumstances warrants a modification in the best interests of the child (see Matter of Awan v Awan, 63 AD3d 733, 734 [2009]; Matter of Lopez v Infante, 55 AD3d 837, 838 [2008]; Matter of Penn v Penn, 41 AD3d 724, 724-725 [2007]). Since custody determinations depend to a great extent upon an assessment of the character and credibility of the parties and witnesses, deference is accorded to the Family Court’s findings, and such findings will not be disturbed unless they lack a sound and substantial basis in the record (see Matter of Perez v Martinez, 52 AD3d 518, 519 [2008]; Matter of Langlaise v Sookhan, 48 AD3d 685 [2008]; Matter of Tavarez v Musse, 31 AD3d 458 [2006]).
Here, the Family Court properly considered numerous factors in making its custody determination. The Family Court’s determination that there was a change of circumstances and that the best interests of the subject child would be served by awarding residential custody to the mother is supported by a sound and substantial basis in the record and should not be disturbed (see Eschbach v Eschbach, 56 NY2d 167, 174 [1982]; Matter of Oates v Wilson, 46 AD3d 904, 905 [2007]). Covello, J.P., Santucci, Chambers and Lott, JJ., concur.